TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00534-CV


Intel Corporation, Appellant

v.

TIN Inc. f/k/a Temple-Inland Forest Products Corporation, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
NO. D-1-GN-11-002207, HONORABLE GUS J. STRAUSS JR., JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Appellant Intel Corporation appealed from an interlocutory order granting a 
temporary injunction.  See Tex. Civ. Prac. & Rem. Code Ann. § 51.014(a)(4) (West Supp. 2011). 
Appellant has now filed an unopposed motion to dismiss the appeal stating that the parties have
executed a settlement agreement that fully resolves the dispute between them and that pursuant to
that agreement appellee filed in the trial court an agreed motion for nonsuit with prejudice and to
dissolve the temporary injunction.  On December 22, 2011, the trial court signed an agreed order
dismissing the underlying cause of action.  The trial court's dismissal of the underlying action
automatically dissolved the temporary injunction, see General Land Office v. OXY U.S.A., Inc.,
789 S.W.2d 569, 571 (Tex. 1990), rendering the issues in this appeal moot.  We therefore grant the
motion and dismiss this appeal for want of jurisdiction.



						_____________________________________________
						J. Woodfin Jones, Chief Justice
Before Chief Justice Jones, Justices Pemberton and Henson
Dismissed for Want of Jurisdiction
Filed:   January 6, 2012